DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Claims 1-18 are presented for examination.

Drawings
3.        The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “color filter substrate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.        Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Park et al (PG Pub NO 2019/0035336).

As in claim 1, Park et al discloses a pixel driving circuit (Abstract and Fig 1-3) , comprising 
a switch transistor and N redundant switch transistors, wherein N is a positive integer and N ≥ 1 (Fig 3 item M); a control electrode of the switch transistor and a control electrode of each redundant 5switch transistor are coupled to a gate line; (Fig 3, 6) discloses control electrode of the transistor(s) are coupled to a gate line (S1i)
 in response to that N=1, a first electrode of the redundant switch transistor is coupled to a data line, a second electrode of the redundant switch transistor is coupled to a first electrode of the switch transistor, and a second electrode of the switch transistor is coupled to a display electrode; (Fig 3 and Par 0059) discloses a first electrode of the redundant switch transistor is coupled to a data line(Dm) and second electrode of the redundant switch transistor is coupled to a first electrode of the switch transistor, and a second electrode of the switch transistor is coupled to a display electrode
 10in response to that N=2, a first electrode of a first redundant switch transistor is coupled to the data line, a first electrode of the second redundant switch transistor is coupled to a second electrode of the first redundant switch transistor, a second electrode of the second redundant switch transistor is coupled to the first electrode of the switch transistor, and the second electrode 15of the switch transistor is coupled to the display electrode; (Fig 6 and Par 0086) discloses the connection of first and second redundant switch transistor and switch transistor to each other, data line and  display electrode in response to redundant switch transistors is equal to 2,
in response to that N>2, the first electrode of the first redundant switch transistor is coupled to the data line, a first electrode of an (M+1) th redundant switch transistor is coupled to a second electrode of an M th redundant switch transistor, and a second electrode of the (M+1) th redundant switch transistor is 20coupled to a first electrode of an (M+2)th redundant switch transistor; a second electrode of an N th redundant switch transistors is coupled to the first electrode of the switch transistor, and the second electrode of the switch transistor is coupled to the display electrode; M is a positive integer, and 1 ≤M≤N-2. (Fig 6 and Par 0086) discloses redundant switch transistors being greater than 2 wherein first electrode of the first redundant switch transistor is coupled to the data line and redundant switch transistor are coupled to each other in series using first and second electrode of redundant switch transistor and the second electrode of the switch transistor is coupled to the display electrode. 

Claim Rejections - 35 USC § 103

6.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.        Claim(s) 2-7,  and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (PG Pub NO 2019/0035336) in view of Huang et al (PG Pub NO 2021/0328163)

25 As in claim 2, Park et al discloses the pixel driving circuit according to claim 1, but fails to disclose an active layer of the switch transistor comprises a carbon nanotube material. However Huang et al (Par 0041) discloses thin film transistor having active layer and the material of the active layer is a carbon nanotube material. Therefore, it would have been obvious to an ordinary skilled person in the art at the time of the filing to modify the active layer of Park et al transistor with the teaching of Huang et al such that said active layer comprises a carbon nanotube material in order to improve said display panel by reducing area of the driving circuit.
As in claim 3, Park et al in view of Huang et al discloses the pixel driving circuit according to claim 2, wherein the carbon nanotube material is a single-walled carbon nanotube material. Huang et al (Par 0041) discloses material of the active layer is a single-walled carbon nanotube material.
As in claim 4, Park et al in view of Huang et al discloses the pixel driving circuit according to claim 1, wherein active layers of the switch transistor and the redundant switch transistor are made of a same material. (Obvious design choice in order to reduce manufacturing coast by using same material.)

As in claim 5, Park et al in view of Huang et al discloses the pixel driving circuit according to claim 1, wherein the control electrode of the redundant switch transistor and the control electrode of the switch transistor are provided in a same layer. It would have been obvious design choice and well known in the art to have said transistors to be on the same layer thus making said control electrode also be on same layer.

As in claim 6, Park et al discloses the pixel driving circuit according to claim 1, wherein the first electrode and the second electrode of the redundant switch transistor are provided in a same layer as the first electrode and the second electrode of the switch transistor. It would have been obvious and well known in the art to have said transistors to be on the same layer, this making electrodes also be on same layer.

As in claim 7, Park et al discloses the pixel driving circuit according to claim 1, wherein the active layer 15of the redundant switch transistor and the active layer of the switch transistor are disposed in a same layer. It would have been obvious design choice and well known in the art to have said transistors to be on the same layer in order to reduce manufacturing coast.


As in claim 10, Park et al discloses the pixel driving circuit according to claim 1, wherein the control electrode of the switch transistor, the control electrode of the redundant switch transistor, and the gate line are formed into a single piece.(Fig 6) discloses the gate line and control electrode of the redundant switch transistor are formed into a single piece

9.        Claim(s) 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (PG Pub NO 2019/0035336) in view of Huang et al (PG Pub NO 2022/0006052)

As in claim 11, Park et al in view of Huang et al discloses an array substrate (Fig 1), comprising pixel units arranged in an array (Park et al, Fig 1-3 and Par 0057) (Huang et al, Fig 1) , each pixel unit (Park et al, Fig 1-3 item 100) comprising a pixel driving circuit and a display electrode (Park et al, Fig 3, 6), at least a part of the pixel units each comprising the pixel driving circuit according to claim 1. (Park et al, Fig 3, 6)

As in claim 12, Park et al in view of Huang et al discloses the array substrate according to claim 11, wherein pixel driving circuits in a same row are coupled to a same gate line, and pixel driving circuits in a same column are coupled to a same data line. (Fig 1-3) discloses pixel driving circuit its connection.

As in claim 13, Park et al in view of Huang et al discloses the array substrate according to claim 11, wherein the display electrode is a pixel electrode. (Fig 3) 

As in claim 14, Park et al in view of Huang et al discloses the array substrate according to claim 11, wherein the display electrode is an anode of an organic light emitting diode. (Fig 3) discloses the display electrode is an anode of an organic light emitting diode

As in claim 15, Park et al in view of Huang et al discloses the array substrate according to claim 11, wherein the switch transistor and the redundant switch transistor in the pixel driving circuit in each pixel unit are located between the gate line and the display electrode. (Fig 2-3) discloses pixel driving circuit having transistors (i.e. switch transistor and redundant switch transistor) connected to gate line and the display electrode. Thus having said pixel driving circuit in each pixel unit located at particular location would have been an obvious design choice.

As in claim 16, Park et al in view of Huang et al discloses a display panel, comprising the array substrate according to claim 11 and an opposite substrate provided opposite to the array substrate. ( Huang et al, Fig 1) discloses an opposite substrate provided opposite to the array substrate (120).

As in claim 17, Park et al in view of Huang et al discloses the display panel according to claim 16, wherein the display panel comprises a liquid crystal panel or an organic electroluminescent diode display panel. (Par 0002, Abstract and Fig 3) discloses organic light emitting displays.

10.        Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (PG Pub NO 2019/0035336) in view of Huang et al (PG Pub NO 2022/0006052) and further view of  Huang et al (PG Pub NO 2018/0301106).

As in claim 18, Park et al in view of Huang et al discloses the display substrate according to claim 16, Park et al in view of Huang et al discloses display device having substrates, but fails to disclose one of the substrate (the opposite substrate) comprises a color filter substrate. However it is well known and obvious in a display panel (i.e. liquid crystal display panel) would have color filter disposed opposite to the array substrate. Furthermore Prior art Huang et al (Fig 1 and Par 0074) discloses layers (i.e. substrate) of a display panel wherein color filter layer 24 is opposite to electronic layer 27 (i.e. array substrate). Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify display device of Park et al in view of Huang et al with teaching of Huang et al display device as an alternate use of well -known display device that uses color filter. 

Allowable Subject Matter
11.        Claim(s) 8 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        Prior art of record singularly or in combination thereof fails to disclose width-to-length ratio of a channel region of the redundant switch transistor is 20less than or equal to a width-to-length ratio of a channel region of the switch transistor and width-to-length ratio of a channel region of the redundant switch transistor.

Conclusion

12.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                                 09/09/2022